In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Rosato, J.), entered July 6, 1989, which, without a hearing, denied the writ.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner appeals from the denial of his petition for a *890writ of habeas corpus seeking to prevent his transfer to Pennsylvania pursuant to a request for temporary custody and a detainer warrant made under the Interstate Agreement on Detainers (see, CPL 580.20). However, the petitioner has since been transferred to Pennsylvania and has already been tried in that jurisdiction. Thus, we conclude that the appeal has been rendered moot. Furthermore, we decline to reach the merits of the appeal under the exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714).
Brown, J. P., Kooper, Harwood and Balletta, JJ., concur.